Citation Nr: 9909159	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In the July 1997 remand, the Board noted that the veteran was 
seeking to reopen the claim of entitlement to service 
connection for varicose veins of the right leg.  On August 8, 
1998, the veteran received notice of a July 1998 rating 
decision in which it was determined that new and material 
evidence had not been submitted to reopen the claim of 
varicose veins of the right leg.  In November 1998, the RO 
issued a statement of the case on this issue.  The veteran 
has not filed a substantive appeal, but he has until August 
8, 1999 to do so.  See 38 C.F.R. § 20.302 (1998).


FINDING OF FACT

The veteran's varicose veins of the left leg are not 
manifested any of the following: superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter; marked distortion and 
sacculation, with edema and episodes of ulceration; or 
persistent edema.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.104, Diagnostic Code 7120 (1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the claim for a rating in 
excess of 20 percent for varicose veins of the left leg is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board also finds that all relevant 
evidence has been obtained and that the duty to assist the 
claimant is satisfied.

Factual Background

In an April 1965 rating decision, service connection was 
granted for varicose veins of the left leg, and a 20 percent 
disability rating was assigned under Diagnostic Code 7120.

In August 1995, the veteran sought outpatient treatment at a 
VA medical facility and complained of sharp shooting pain in 
both calves and cramping in both legs on ambulation.  The 
veteran reported that he had leg cramps after walking one 
block and that he propped up his legs to rest when he became 
tired.  The examiner noted that the veteran was able to do 
all but the most strenuous activities.  The examiner reported 
that there were superficial varicosities on the right and 
decreased arterial pulses on the left.  The diagnostic 
impression was claudication.  

In October 1995, the veteran complained of bilateral leg pain 
when walking that was occasionally manifested by a sharp pain 
in the calves and that was also sometimes manifested by 
radiating pain from the buttocks.  During the Doppler 
examination, it was noted that the claudication began in both 
lower extremities after one or two blocks and that the 
claudication levels were the right and left buttocks.  It was 
noted that there was no rest pain, ulceration, or gangrene.  
The pulses were 2+, bilaterally.  There was no spinous 
tenderness in the back, but there was pain to palpation over 
the area of the left buttock with radiation into the left 
calf.  There was no evidence of vascular disease 
peripherally; the pulses and ankle brachial index (ABI) were 
normal.  The pain was consistent with sciatica.  Later that 
month, the veteran was seen by an orthopedist.  It was noted 
that the pain in the leg was resolved by leg elevation.  X-
rays of the lumbar spin revealed mild degenerative joint 
disease, preserved intervertebral spaces, and no signs of 
impingement or fracture.  The assessment was that the veteran 
was "doing well from an orthopedic standpoint."

At the December 1995 VA examination, the veteran related that 
in 1992 he was able to walk almost a mile before he developed 
cramps in his calves, but that now in 1995 he could only walk 
approximately two blocks before he had pain in the calves and 
legs, which would make him stop and rest.  He reported that 
he also had discomfort in his legs when he stood for long 
periods of time.  The veteran stated that he currently worked 
as a correctional officer, but that he was looking for 
another job because his legs were giving him more difficulty.  
He indicated that his legs would swell by the end of the day 
and that he had to elevate his leg and lie down in a 
recliner.  The examiner noted that the veteran's blood 
pressure was essentially normal.  An examination of the left 
lower extremity revealed two well-healed scars: one on the 
left groin and the other one on the left lower lobe.  The 
examiner noted that there was no residual abnormality in the 
left lower extremity.  In the right lower extremity, there 
were some varicose veins in the calf and behind the knee.  
Dorsalis pedis pulses were present, bilaterally.  The 
relevant diagnoses were the following: history of an 
operation on left lower extremity to remove varicose veins; 
the veteran has more discomfort in the right leg than he does 
in the left one; and dorsalis pedis pulses were present, 
bilaterally.

In his April 1996 VA Form 9, the veteran alleged that the 
symptoms of his varicose veins were in fact severe.  He also 
indicated that his varicose veins were unsightly and that he 
could not wear short pants in public.

In October 1996, no vascular abnormalities were noted.  In 
May 1997, the veteran complained of leg cramps with increased 
activity.  He was unable to walk more than one block, but he 
was able to do stationary biking for more than 15 minutes.  
The physical examination of the extremities revealed positive 
pulses bilaterally and no edema.

In July 1997, the Board remanded the claim for additional 
medical records and another VA examination.
 
On a February 1998 VA examination, the veteran reported that 
now he could only walk approximately one block before he 
would get a cramping pain in the calves of both legs, which 
would require him to stop.  He indicated that he retired from 
his job as a policeman in 1994 because he could not stay on 
his feet and keep walking the way he had been walking in the 
past.  The veteran asserted that standing up and standing 
still cause distress, fatigue, and a water logging type 
sensation, which were relieved by sitting down and elevating 
his legs.  He had mild, palpable pulses bilaterally at the 
ankles.  The examination revealed incisions in the left groin 
and above the left knee medially, where the varicose veins 
had been removed.  He had some recurrent veins in the medial 
aspect of the left leg and behind the knee.  He had minimal 
varicose veins in his right lower extremity.  There were some 
stasis changes around the left ankle.  He wore elastic 
stockings.  The veteran had a grade I pulse in the dorsalis 
pedis artery, bilaterally.  The veteran reported that his 
varicose veins had become more severe.  Specifically, he 
indicated that he had a burning sensation in his varicose 
veins, which was aggravated by standing.  However, the 
burning sensation and other symptoms were alleviated by 
elevating the legs and also by wearing elastic stockings.  

The examiner indicated that he had reviewed the claims file.  
He noted that the veteran had varicose veins in the left 
lower extremity and that he also had less severe varicose 
veins in right lower extremity.  The physician indicated that 
since 1995 there had been "an increase in the varicose veins 
in the left lower extremity," some decrease in arterial 
pulsation, and an increase in the intermittent claudication.  
The examiner opined the veteran's varicose veins of the left 
leg were moderately severe and were manifested by the 
following: superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
centimeter (cm) to two cm; symptoms of pain or cramping on 
exertion; and no involvement of the deep circulation.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. § 4.104).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO provided notice 
to the veteran of the revised regulations in the August 1998 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, and without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).

Under the pre-January 12, 1998 rating criteria, a 20 percent 
evaluation is warranted for moderately severe unilateral 
varicose veins manifested by the following: involvement of 
superficial veins above and below the knee, with varicosities 
of the long saphenous that ranged in size from 1 to 2 cm in 
diameter; pain or cramping on exertion; and no involvement of 
the deep circulation.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997).  A 40 percent disability rating is warranted for 
severe unilateral varicose veins that are manifested by the 
following: involvement of superficial veins above and below 
the knee, with varicosities of the long saphenous that are 
over 2 cm in diameter; marked distortion and sacculation; 
edema and episodes of ulceration; and no involvement of the 
deep circulation.  Id.  A 50 percent evaluation for 
unilateral varicose veins requires pronounced symptomatology: 
a severe condition with a secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthes' 
tests, and with ulceration and pigmentation.  Id.

Under the January 12, 1998 revision, a 20 percent evaluation 
could be granted upon evidence of persistent edema, with or 
without beginning stasis pigmentation or eczema, which is 
incompletely relieved by elevation of the extremity.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (1998).  A 40 percent 
disability rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  Id.  A 60 percent disability rating requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  

Analysis

A higher disability rating under the old criteria is not 
warranted.  Although the veteran has stated that he has the 
specific symptoms necessary for a higher rating, there is no 
persuasive evidence that the veteran actually has severe 
varicose veins of the left leg.  The February 1998 VA 
examiner was specifically asked to describe the varicose 
veins in terms of the old criteria.  He opined that the 
varicose veins of the left leg were only moderately severe 
and that they were manifested by following: superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two cm; symptoms of 
pain or cramping on exertion; and no involvement of the deep 
circulation.  Therefore, the preponderance of the evidence is 
against a rating greater than 20 percent under the old 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Also, a higher disability rating under the new criteria is 
not warranted.  Although there were some stasis changes 
around the ankle of the left leg on the February 1998 VA 
examination, there is no persuasive evidence that the veteran 
has persistent edema.  Edema was not noted when the veteran 
received VA outpatient treatment in August and October 1995.  
A physical examination in May 1997 specifically noted that 
there was no edema in the extremities.  In addition, edema 
was not noted on the VA examinations in December 1995 and 
February 1998.  In fact, without persistent edema, the 
veteran would not even be entitled to a 20 percent disability 
rating under the new criteria.  Thus, under the revised 
criteria, the preponderance of the evidence is against a 
disability rating greater than 20 percent.  See 38 C.F.R. § 
4.104, Diagnostic Code 7120 (1998).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That regulation provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  The veteran 
reported that the pain in his legs caused him to retire from 
a job as a police officer in 1994 and that, more recently, it 
has caused him, as a corrections officer, to look for other 
employment opportunities.  The Board notes that he has 
varicose veins in the right leg and that he has had pain 
consistent with sciatica, in addition to his varicose veins 
of the left leg.  He also has arterial vascular disease 
(claudication) that is not service connected.  The 
symptomatology of the nonservice-connected disabilities 
includes pain in the legs.  The evidence in this case fails 
to show that the veteran's service-connected varicose veins 
of the left leg, alone, cause any marked interference with 
employment or require frequent periods of hospitalization 
that render impractical the use of the regular schedular 
standards.


ORDER

An evaluation in excess of 20 percent for varicose veins of 
the left leg is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 
- 8 -


- 8 -


